        Case 2:20-cv-04073-JDW Document 25 Filed 09/21/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 AVCO CORPORATION,

               Plaintiff,
                                               Case No. 2:20-cv-04073-JDW
       v.

 VERONICA SALTZ TURNER,

               Defendant.


                                         ORDER

      AND NOW, this 21st day of September, 2020, for the reasons set forth in the

accompanying Memorandum, it is ORDERED that Plaintiff’s Motion for a Preliminary Injunction

(ECF No. 2) is DENIED.

      It is FURTHER ORDERED that Plaintiff’s Motion for Expedited Discovery (ECF No. 3) is

DENIED AS MOOT.

                                                BY THE COURT:


                                                /s/ Joshua D. Wolson
                                                JOSHUA D. WOLSON, J.
